Citation Nr: 1628930	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  08-38 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure.

4.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to December 2, 2013 and in excess of 70 percent on and after December 2, 2013.

5.  Entitlement to a total disability rating for individual unemployability based on service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1964 to January 1966.  The Veteran's personnel records show service in Vietnam. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In a December 2010 decision, the Board remanded claims for service connection for PTSD and peripheral neuropathy, among others.  Subsequently, the Veteran was granted service connection for PTSD in an April 2011 rating decision and was awarded a 30 percent disability rating.  In February 2012, the Board again remanded the Veteran's peripheral neuropathy claims for additional development.  The Veteran then filed a timely appeal for an increased rating claim for his PTSD.  As such, both the PTSD claim and the peripheral neuropathy claims were returned to the Board for appellate review.  The Board remanded these claims in July 2014 for further development.  On remand, the agency of original jurisdiction (AOJ) then increased the Veteran's rating for PTSD from 30 percent to 70 percent effective December 2, 2013, in a September 2014 rating decision.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal and the Veteran's claims for PTSD and peripheral neuropathy are back before the Board for appellate review.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2010.  A transcript of that hearing has been associated with the claims file.
 
As the Veteran is challenging the rating assigned for his service-connected PTSD and the record raises the possibility that he is unemployable because of such service-connected disorder, the determination as to whether he is entitled to TDIU is part of the rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, the issue of entitlement to TDIU has been raised by the record and, as such, has been included on the title page of this decision.

The Board also notes that, in addition to the paper claims file, there are files in Virtual VA and the Veterans Benefits Management System (VBMS).  VBMS contains statements from the Veteran, private medical records, additional VA medical records, and a brief filed by the Veteran's representative in January 2016.  Virtual VA contains additional VA medical records.  The remainder of the documents in those files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  
 
The Board notes that appeals must be considered in docket order, but may be advanced if sufficient cause is shown.  38 C.F.R. §§ 7107(a), 20.900(c).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  An appeal may also be advanced if the case involves interpretation of a question of law of widespread application affecting other claims.  The Board finds that there is sufficient cause in this case, due to the Veteran's advanced age.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left upper extremity and a heart condition have been raised by the record and have been referred to the Agency of Original Jurisdiction (AOJ) in February 2012 and July 2014 Board remands, respectively.  However, these claims have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an increased rating for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has not been shown to have right upper extremity peripheral neuropathy that manifested in or is otherwise causally or etiologically related to his military service, to include exposure to herbicide therein.

2.  The Veteran has not been shown to have right lower extremity peripheral neuropathy that manifested in or is otherwise causally or etiologically related to his military service, to include exposure to herbicide therein.

3.  The Veteran has not been shown to have left lower extremity peripheral neuropathy that manifested in or is otherwise causally or etiologically related to his military service, to include exposure to herbicide therein.






CONCLUSIONS OF LAW

1.  Right upper extremity peripheral neuropathy was not incurred in active service, to include exposure to herbicides therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  Right lower extremity peripheral neuropathy was not incurred in active service, to include exposure to herbicides therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  Left lower extremity peripheral neuropathy was not incurred in active service, to include exposure to herbicides therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   In June 2007, the RO then issued a notice letter that fully addressed the notice elements for such a claim.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service and the Veteran's peripheral neuropathy claim, are in the claims file.  He has also not identified any available, outstanding evidence that is pertinent to the claim being decided herein.

The Veteran was also afforded VA examinations in connection with his claim in January 2011, with a May 2011 addendum opinion, March 2012, and January 2015.  The Veteran was then afforded a VHA opinion in March 2016.   When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2016 VHA opinion obtained in this case is adequate as the examiner reviewed the claims file and provided a medical opinion with supporting rationale, which was based upon the facts in evidence, his experience as a neurosurgeon, and a review of relevant medical literature.  The Veteran and his representative were notified of the opinion in April 2016 and provided with a 60-day period of time in which to submit additional evidence and argument.

The Board is also satisfied that there has been substantial compliance with the prior remand directives, as to the peripheral neuropathy claims.  See Stegall v. West, 11 Vet. App. 268 (1998).  The AOJ substantially complied with the Board's requests to obtain information and authorization from the Veteran concerning outstanding non-VA medical records and obtaining additional VA medical records.  In the July 2014 remand, the Board requested that the AOJ provide the Veteran with a notice letter in order to obtain medical records from Dr. S, obtain a new VA examination, and to ensure that the AOJ reviewed all relevant records upon readjudication of the claims.  Medical records from Dr. S. have been associated with the claims file, and the Veteran was afforded a VA examination in January 2015 and a VHA opinion in March 2016.  The AOJ also reviewed VA medical records up to February 2015 in its readjudication of the claim, prior to issuing the February 2015 supplement statement of the case (SSOC).  The Board notes that an additional 7 pages of VA medical records were associated with the claims file after the February 2015 SSOC was issued.  Such records contain one notation that the Veteran continued to have leg cramps.  However, although a subsequent SSOC was not issued, the Board finds that the single notation of leg cramps is not pertinent, as the issue in this case is not whether the Veteran has a current diagnosis or current symptoms of peripheral neuropathy.  38 C.F.R. § 20.1304.  Further the notation of this symptom is duplicative.  As such, this single notation of irrelevant information does not warrant issuance of another SSOC and the Board may proceed with its decision.  Therefore, the Board finds that there has been substantial compliance with prior Board remands.   

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In cases where the veteran claims a disorder as a result of exposure to an herbicide, such as Agent Orange, service connection may be evaluated on a presumptive basis.  Exposure to an herbicide will be presumed if a veteran had in-country service in Vietnam or in its inland waterways during the period of January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  In such cases, service connection should be granted when the veteran meets these service requirements for presumed herbicide exposure and has one of the diseases delineated in 38 C.F.R. § 3.309(e). 

Additionally, if the veteran fails to qualify for presumptive service connection because his disorder is not one of the delineated disorders listed in 38 C.F.R. § 3.309(e), the veteran may attempt to qualify for this presumptive service connection by submitting evidence that his disorder should be included in the regulation and that it is the type of disorder that is reasonably caused by herbicide exposure.  Finally, if the veteran still does not qualify for presumptive service connection, the claim must then be adjudicated on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for
peripheral neuropathy of the right upper extremity or the lower extremities.

As above, in the case of veterans who have been exposed to herbicide agent during active service, 38 C.F.R. § 3.309(e) provided for presumptive service connection for certain listed diseases, including acute and subacute peripheral neuropathy.  Note 2 explained that "the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of the event."  In September 2013, the provisions of 38 C.F.R. § 3.309(e) were amended based on a September 2010 report of the National Academy of Sciences which concluded that early-onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  Accordingly, the terms "acute and subacute" were replaced by "early onset" and the Note which required that neuropathy be transient was removed.  Peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after the Veteran's last in-service exposure to qualify for the presumption of service connection.

In this case, the Veteran's military personnel records indicate that the Veteran had service in Vietnam during the requisite time period.  As such, he is presumed to have been exposed to herbicides, to include Agent Orange, during such service.  The Veteran has also been diagnosed with current peripheral neuropathy of the lower extremities and the right upper extremity.  However, although peripheral neuropathy is listed among the diseases presumed to be associated with herbicide exposure, the regulations require that such peripheral neuropathy manifest to a compensable degree within one year of exposure.  See 38 C.F.R. § 3.307(a)(6)(ii).  In this case, the Veteran's service in Vietnam ended in January 1966, and he does not allege that he has had peripheral neuropathy, nor does the medical evidence reflect an onset of symptoms within one year of exposure, or within one year of January 1966, his last date of exposure.  As such, the Board finds that the Veteran's peripheral neuropathy of the right upper and lower extremities does not meet the requirements for presumptive service connection based on herbicide exposure.

The Board also finds that there is no evidence of record to support direct service connection, to include direct service connection based on herbicide exposure.  

Review of the Veteran's service treatment records shows that the Veteran's October 1963 induction examination and his January 1966 separation examination show normal upper and lower extremities and no relevant disorders are noted on either examination.  The service treatment records also do not show treatment for or a diagnosis of peripheral neuropathy during service.

The Veteran's VA medical records show that in July 2010, he reported paresthesias, pain and cramping of the lower extremities, which had been worsening, for approximately one year.  The doctor noted that the Veteran had been hospitalized in 2008 for a basal artery occlusion, however, after evaluation of the Veteran she opined that the Veteran had peripheral neuropathy of the lower extremities for about a year duration.  An appointment in August 2010 reported a diagnosis of sensorimotor peripheral neuropathy of unclear etiology.

The Veteran was afforded a VA examination in connection with his claim in January 2011.  At the time, the Veteran reported experiencing numbness and pain in the feet and right hand for 15 years.  The examiner diagnosed the Veteran with paresthesias of the lower extremities.  The examiner then opined that the type of neuropathy the Veteran had could be characteristic of neuropathy associated with diabetes mellitus, however, the Veteran did not have diabetes mellitus.  She then opined that she was unclear as to the etiology of the neuropathy.  She noted that the Veteran had not had a work up for possible causes of the neuropathy at that time and noted that sometimes the cause is idiopathic.  The examiner then noted that the Veteran's induction examination showed no neuropathy, but that the Veteran's wife stated that the Veteran began having trouble with his legs after service.  The 2011 examiner then included an opinion that it was at least as likely as not that his neuropathy had its onset during active service.  Finally, the 2011 examiner noted that the Veteran had abnormal subjective and objective sensory findings of the right side of his body that she opined were likely due to his medical history of a blood clot as they appeared to be in an upper neuron distribution and thus, were not related to herbicide exposure.
 
The RO then sought an addendum opinion in May 2011 from the same VA examiner, as the January 2011 examination report noted that the etiology of the neuropathy was unclear because a work up had not yet been performed.  The RO noted that it had requested that such a work up be performed so that an opinion could be rendered.  In the May 2011 addendum report, the same examiner noted that the claims file and medical records had been reviewed.  She then opined that the peripheral neuropathy was less likely related to service or herbicide exposure  because the Veteran's symptoms had started 15 years prior and were not related temporally to when the Veteran was in service.  Further, she noted that the Veteran did not have a diagnosis of diabetes mellitus, which is associated with peripheral neuropathy.  

The Board has found that the January 2011 opinion is contradictory, as although there is an opinion that the peripheral neuropathy likely occurred in service, the examiner also indicated that she could not determine the etiology of the disorder.  In May 2011, the same examiner then gave a negative opinion, noting that the Veteran's symptoms had started 15 after service and were not related temporally to the Veteran's service.  As such, the Board has found that both the January 2011 and the May 2011 opinions are inadequate and of little probative value.

The Veteran underwent another VA examination in March 2012 for his neuropathy.  At that examination, the Veteran reported that his symptoms had started some years ago, but did not recall the exact time period.  After an evaluation, the examiner diagnosed the Veteran with mild, incomplete sensory polyneuropathy of the lower extremities and the right arm.  The examiner then opined that it was less likely than not that the neuropathy is secondary to herbicide exposure.  In support of that opinion, the examiner noted that exposure to herbicides only causes acute and subacute neuropathy and noted that there is no medical literature that substantiated chronic ongoing neuropathy from herbicide exposure.  The examiner also opined that the Veteran did not have other risk factors, such as diabetes, that may have caused his neuropathy.  In April 2012, the examiner submitted an addendum opinion, noting that the claims file had been reviewed and that the 2012 report and opinions remained unchanged.  The Board found that the March 2012 examination was also inadequate, however, in that the examiner failed to provide an opinion as to direct service connection.  Further, as noted above, the provisions of 38 C.F.R. § 3.309(e) were subsequently amended to include early onset peripheral neuropathy in the list of conditions associated with herbicide exposure and the requirement that neuropathy be transient was removed.  Thus, another VA examination was obtained.

This VA examination was performed in January 2015.  At that time, the Veteran was again diagnosed with bilateral sensory neuropathy of the lower extremities and the ulnar neuropathy.  The 2015 VA examiner then opined that it was less likely than not that the neuropathies occurred in or were caused by service.  She stated that the peripheral neuropathy that is listed as a recognized disorder associated with Agent Orange "...is one that the veteran has 10 [percent] disabling within one year of exposure to herbicides."  The examiner then noted that the Veteran was in service until 1966 and his symptoms began in the late 1990s.  The Board finds that the January 2015 examination report appears to contain typographical errors that make it difficult to interpret.  Although overall, the examiner appears to have been opining that the Veteran's peripheral neuropathy was not related to herbicide exposure due to the late onset of symptoms, the language of the report is not clear.  The Board also notes that an opinion was not provided as to direct service connection.  As such, the January 2015 VA examination is also of little probative value.
 
The Board then obtained a VHA opinion in March 2016.  The examiner review the claims file and discussed the Veteran's previous VA examination reports.  He then opined that the Veteran had sensory polyneuropathy affecting both lower extremities as well as right upper extremity ulnar neuropathy.  However, the examiner noted that this neuropathy began in the late 1990s.  As such, it was less likely than not that the Veteran had early onset peripheral neuropathy, which would manifest within one year of the date of the last exposure to herbicides in service.  He further opined that it was less likely than not that any peripheral neuropathy had its onset during the Veteran's active service or is related to his active service.  He cited to medical literature in further support of his opinions.

The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995). 

After weighing the evidence, the Board finds that the March 2016 VHA examiner's opinion to be most probative.  The 2016 VHA examiner offered his opinion based on a thorough and detailed review of all of the evidence, including the Veteran's service treatment records and post-service treatment records, and he offered a complete rationale for the opinion reached that is clearly supported by the evidence of record.  Moreover, the 2016 VHA examiner specifically discussed etiology based upon both exposure to herbicides as well as onset during service, medical literature, and the timing of the Veteran's onset of peripheral neuropathy.  

The March 2012 VA examination occurred prior to the change in 38 C.F.R. § 3.309 and failed to address direct service connection.  As such, it is an inadequate opinion.  As above, the same VA examiner performed the January 2011 examination, the May 2011 addendum opinion, and the January 2015 examination.  The January 2011 and May 2011 examinations contain contradictory opinions, by the same examiner, performing an analysis just months apart.  Moreover, the Board notes that the opinions contained within the January 2011 examination itself contains contradictory opinions.  Additionally, the January 2015 examination report contains typographical errors and is difficult to interpret.  Thus, the examinations performed by the January 2011, May 2011, and January 2015 examiner are inadequate.  

The Board acknowledges that in a June 2016 brief, the Veteran and his representative contend that the January 2011 examination was a positive nexus opinion that supports a grant of benefits.  The Board does not agree.  Review of the January 2011 examination report shows that the opinions contained within that report are contradictory.  While the 2011 examiner noted that the condition at least as likely as not occurred in service in one section of the report, the examiner also offered the opinion that the etiology of the condition was unclear in the same report.  Additionally, the Board notes that just 4 months later, due to the contradictory nature of the January 2011 report, the RO sought an addendum opinion from the same examiner.  An addendum report was submitted in May 2011, which then provided a negative nexus opinion as a clarification.  Due to the directly contradictory statements within the January 2011 examination itself as well as in comparison to an addendum report submitted by the same examiner just 4 months later, the Board does not find that the January 2011 examination is entitled to any significant probative weight.

In this case, and based on the foregoing, the Board attaches the greatest probative weight to the opinion of the March 2016 examiner who had the benefit and review of all pertinent medical records and who provided a rationale supported by the record. 

The Board does note that the Veteran himself has also stated that his herbicide exposure is the cause of his peripheral neuropathy.  The Veteran is competent in this case to provide testimony regarding his symptoms.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his current peripheral neuropathy, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4  (Fed. Cir. 2007).  The question of etiology in this case goes beyond a simple and immediately observable cause-and-effect relationship.  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the March 2016 VHA opinion to be more probative, as it is based on a review of the record and the neurosurgeon's medical expertise.  He provided a thorough rationale with a discussion of medical literature and other factors.

The Board does not find that there is a state of equipoise with regard to positive evidence and negative evidence in this case.  Rather, as discussed above, the Board finds that the March 2016 VHA opinion is the most probative medical opinion in this case and outweighs the contradictory opinions provided by the January 2011 VA examiner.

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities and the right upper extremity.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure, is denied.

Service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure, is denied.

Service connection for peripheral neuropathy of the right upper extremity, to include as due to herbicide exposure, is denied.


REMAND

The Board notes that the Veteran has raised a claim for TDIU in his September 2014 substantive appeal, in connection with his increased rating claim for PTSD.  As such, the Board finds that the Veteran should be afforded a VA social and industrial survey in order to ascertain the overall impact of his service-connected disabilities on his ability to work, both singularly and cumulatively.  

In addition, the Board notes that a decision on the Veteran's claim for TDIU could affect the outcome of his PTSD increased rating claim; therefore, the claims are inextricably intertwined.  For this reason, the issue of entitlement to TDIU must be resolved prior to resolution of the claim for an increased rating for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should provide the Veteran with notice concerning how to substantiate his claim for an increased rating on the basis of TDIU.  He should be asked to complete and return a TDIU claim form. 

2.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work. The report should indicate how the Veteran's service-connected disabilities alone affect his ability to function and perform tasks in a work setting.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.

A written copy of the report should be associated with the claims folder. 

3.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


